DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable.  The restriction requirement, as set forth in the Office action mailed on 3/30/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 3/30/2021 is withdrawn.  Claims 8-10 and 16-17, directed to non-elected species, are no longer withdrawn from consideration because the claims require all the limitations of allowable claim 1.  Please note that previously withdrawn claim 11 has been cancelled in the below Examiner’s Amendment.  Moreover, claim 18, drawn to non-elected Invention/Group II, is no longer withdrawn from consideration because the claim requires all the limitations of allowable claim 1.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Sunil Raval (Reg. No. 47,886) on 1/11/2021.
The application has been amended as follows: 

Amendments to the Claims 
1. (Currently Amended) A machine tool (M) comprising a kinematic structure (100) that moves an electric spindle (300) carrying a cutting tool (O), the cutting tool (O) rotating [[on]] about an axis of the electric spindle (300),
the kinematic structure (100) moving the electric spindle (300) in a positioning plane perpendicular to the axis of the electric spindle (300), the machine tool (M) further comprising a workpiece 
wherein said kinematic structure (100) positions the electric spindle in said positioning plane and is an articulated structure comprising two articulated arms (110, 120), including:
[[-]] a first arm (110) having two ends (111, 112), a first end (111) of the two ends (111, 112) of the first arm (110) being mounted to pivot in relation to a plate (130) about a first axis of rotation that extends parallel to the axis of the electric spindle (300), and wherein a first means [[of]] for driving (140) comprises a rotating shaft motor that ensures movement of the first arm (110) about the first axis of rotation, and
two ends (121, 122) of the second arm (120) being mounted to pivot in relation to [[the]] a second end (112) of the two ends (111, 112) of the first arm (110) about a second axis of rotation that extends parallel to the axis of the electric spindle (300), and wherein a second means [[of]] for driving (150) comprises a rotating shaft motor that ensures movement of the second arm (120) about the second axis of rotation,
the second end (122) of the second arm (120) receiving the electric spindle (300),
the machine tool configured to perform a machining by a relative translation movement of the workpiece (P) in relation to the tool (O) of the electric spindle (300) positioned and held fixed by the kinematic structure in said positioning plane,
the relative translation movement of the workpiece (P) in relation to the tool (O) of the electric spindle (300) in a linear movement parallel to the axis of the electric spindle (300) being brought about by the workpiece 
wherein two encoders are associated with each of the first and second axis of rotation of said articulated structure (100), and wherein the two encoders do not have the same functions, a first encoder of the two encoders being used to measure [[the]] speed, while a second encoder of the two encoders measures [[the]] position for the associated axis of rotation, and
where rotating shaft motor comprises a respective reducer, wherein the first encoder for each of the first and the second axis of rotation is associated with the motor upstream from the corresponding reducer and provides for measuring [[a]] the speed and the second encoder is associated with a bearing and provides for measuring the position, and the an angular position of the other end of the at least one arm.

2. (Cancelled)

3. (Currently Amended) The machine tool (M) according to claim 1, wherein two respective bearings are positioned about each of the first and second axis of rotation of said articulated structure.

4. (Currently Amended) The machine tool (M) according to claim 1, wherein a means for movement having a cycloidal reducer without backlash is positioned about each of the first and second axis of rotation of said articulated structure.

5. (Currently Amended) The machine tool (M) according to claim [[2]] 3, wherein for each of the first and second axis of rotation, one of the two respective bearings that is associated therewith is a recovery bearing, and wherein each recovery bearing supports one second encoder.

6. (Currently Amended) The machine tool (M) according to in claim 1, wherein the machine tool (M) comprises a cooling circuit and/or radiators stabilizing the kinematic structure (100) by evacuating [[the]] heat generated by the machine tool (M).

7. (Currently Amended) The machine tool (M) according to in claim 1, wherein said workpiece [[(P)]] support module (200) comprises one or more rotary axes for orienting the workpiece (P).

8. (Currently Amended) The machine tool (M) according to in claim 1, wherein [[the]] positions adopted by the electric spindle (300) are divided into two zones[[,]] including a machining zone , wherein the electric spindle (300) may undergo a variety of operations outside of machining, and the mobility provided by the articulated structure allows the electric spindle (300) to go beyond the machining zone.

9. (Previously Presented) The machine tool (M) according to claim 1, wherein the plate is inclined.

10. (Previously Presented) The machine tool (M) according to in claim 1, wherein the plate is connected to a frame by means of a quick-change coupling interface.

11. (Cancelled)

12. (Cancelled)

13. (Cancelled)

14. (Cancelled)

15. (Currently Amended) The machine tool (M) according to claim [[14]] 1, wherein the rod [[and]] sliding in the sheath 
[[-]] a linear sensor measuring a deflection parallel to an axis of articulation, 
[[-]] a linear sensor measuring a radial elongation in the longitudinal direction of the at least one arm, and
[[-]] an angular sensor measuring a torsion of said at least one arm.

16. (Currently Amended) The machine tool (M) according to claim 1, wherein at least one of the two articulated arms (110, 120) comprises two motors.
the machine tool (M) further comprises a self-guided slide which cooperates with the articulated structure.

18. (Currently Amended) A method of machining [[of]] with the machine tool according to claim 1, wherein the method of machining comprises:
providing the machine tool (M) according to claim 1,	
dividing [[the]] axes of displacement between the first and second axes of rotation implemented by the articulated structure and a working axis implemented by the relative translation movement, and 
performing the machining by [[a]] the relative translation movement of the workpiece (P) with respect to the tool (O) of the electric spindle (300) positioned and held fixed by the kinematic structure in said positioning plane.

Amendments to the Specification
Page 9, lines 17-21 of the specification has been amended as follows:
According to another particularly advantageous characteristic, the machine tool comprises a cooling circuit and/or several radiators 
Page 12, line 6 of the specification has been amended as follows:
an articulation having two motors;[[.]]
The following has been added after page 12, line 6 of the specification (which states “an articulation having two motors;”) but above page 12, line 8 of the specification (which states, “DESCRIPTION OF PREFERRED EMBODIMENTS”):


Amendments to the Drawings
The following changes to the drawings have been approved by Examiner and agreed upon by Applicant:
Replace Figure 4 and Figure 21 as filed on 12/27/2021 with original Figure 4 and original Figure 21, respectively, as filed on 1/18/2019.  
To add a new figure, Figure 22, in the form of a box, which contains the following text: “The machine tool comprises a cooling circuit and/or several radiators that stabilize the kinematic structure by evacuating heat generated by the various subassemblies of which the structure is composed, such as motors, reducers, electric spindle, rotary axes, etc.”,   as shown below:  

    PNG
    media_image1.png
    248
    760
    media_image1.png
    Greyscale

NOTE: In order to avoid abandonment of the application, Applicant must make these above agreed upon drawing changes.  Note that the above illustration is merely to illustrate the changes agreed upon, and to provide guidance to the publications branch as to what content the formal drawing changes to be filed by Applicant should contain.  Applicant is still required to make the above agreed upon drawing changes.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, attention is directed to, for example, Kranz (U.S. PG Pub. No. 2013/0166071 A1) and Kristjansson (U.S. Patent No. 6,258,007 B1).  Please note that Kranz was cited on the PTO-892 mailed on 3/30/2021, while Kristjansson was cited on the PTO-892 mailed on 9/27/2021. 
Figures 1 and 7 of Kranz show a machine tool comprising a kinematic structure (1, 2) that moves a spindle (6), which includes a motor (29), a spindle mount (34), and drive spindle (32).  Also, via the drive spindle (32) thereof, the spindle (6) carries a cutting tool (33), e.g. a drill bit [paragraph 0048], such that said cutting tool (33) rotates on an axis of the spindle (6).  As to the spindle (6), it is connected to and implemented by a robot control (11) [paragraph 0036].  Regarding the robot control (11), it is a computing unit that has one or more memories for data or programs, as well as inputs and outputs [paragraphs 0035-0036], and said robot control (11) is disclosed as controlling and regulating the drives and the axis drives [paragraph 0057] of the kinematic structure (1, 2).  Since the spindle (6) is able to be controlled by data or programs loaded onto the robot control/computing unit (11), the spindle (6) is inherently electric in some way.  Thus, the spindle (6) is an electric spindle (6).  
As to the kinematic structure (1, 2), it is an articulated structure having seven degrees of freedom, which provide great flexibility as to how the electric spindle (6) and the cutting tool (33) carried thereon can be oriented.  Once the electric spindle (6) has been oriented, for example, the kinematic structure (1, 2) is capable of using the seven degrees of freedom thereof to move the 
The machine tool of Kranz further includes a workpiece support module (50, 52) having a template (50) and fastening means (52) (see Figure 7).  The workpiece support module (50, 52) constitutes such, since the workpiece support module (50, 52) supports the workpiece (3) from above when said workpiece (3) is attached to the template (50) via the fastening means (52) as in Figure 7, for example.  Additionally/Alternatively, the workpiece support module (50, 52) constitutes such, because said workpiece support module (50, 52) is a module that supports the workpiece (3) by bearing some of the load of the kinematic structure (1, 2) that otherwise would have all been applied to said workpiece (3) during machining.  Examiner notes that by the workpiece support module (50, 52) being a supporting interface between the kinematic structure (1, 2) and the workpiece (3), favorable processing quality of the workpiece (3) is provided for.  This is because, for example, the workpiece support module (50, 52) ensures that the intended processing points of said workpiece (3) are machined [paragraph 0015].
As noted above, the kinematic structure (1, 2) is an articulated structure.  Noting this, it can be seen in Figure 1 that said kinematic structure (1, 2) has first (14) and second arms (13).  Regarding the first arm (14), it has two opposing ends, a first end of said two opposing ends interfacing with member 15.  Due to this setup, the first arm (14) is mounted to pivot in relation to a plate support module (53) about a first axis of rotation (II).  Note that the processing tool (1) is able to be rotated about axis VII such that the axis of the electric spindle (6) extends parallel to the first axis of rotation (II) of the first arm (14).  Please also note that a first means of driving for the first arm (14) is provided in the form of a rotating shaft motor/rotary drive [paragraph 0057] for ensuring the pivoting movement of the first arm (14) about the first axis of rotation (II).  
VII such that the axis of the electric spindle extends parallel to the second axis of rotation (IV) of the second arm (13).  Also note that a second means of driving for the second arm (13) is provided in the form of a rotating shaft motor/rotary drive [paragraph 0057] for ensuring the pivoting movement of the second arm (13) about the second axis of rotation (IV) associated therewith.  Also, as can be seen in Figure 1, the second end of the second arm (13) receives the spindle (6) by way of intermediate structure, such as, member 12, support device 7, and connector 9.  
With regards to the machining, the machine tool is configured to perform the machining by a relative translation movement of the workpiece (3) in relation to the electric spindle (6), which is positioned and held fixed by the kinematic structure (1, 2) in the positioning plane. 
Note that the processing tool (1) is able to be rotated about axis VII such that the axis of the electric spindle (6) extends parallel to the first axis of rotation (II) of the first arm (14), the second axis of rotation (IV) of the second arm (13), and one of the horizontal directions that the plate support module (53) can incur movement in.  (Be advised that the arrows shown next to the plate support module (53) in Figure 1 are the directions that said plate support module (53) can move in; see paragraph 0036, for example).  Based on the foregoing, the relative translation movement of the workpiece (3) in relation to the cutting tool (33) of the electric spindle (6) in a linear movement parallel to the axis of said electric spindle (6) can be brought about by the plate support module (53).  

	Figure 1 of Kristjansson though, shows a rotary drive (10) for a rotary axis comprising each of an electric motor (14), a harmonic drive transmission (12), an input encoder (26), and an output encoder (34).  It is noted that the electric motor (14) has an input shaft (16) which is in a driving relationship with an input wave generator (18) of the harmonic drive transmission (12).  As can be seen in Figure 1, the input encoder (26) is disposed at an end (27) of the shaft (16).  The rotary drive (10) is further is provided with a control logic unit (30), which is a micro-controller and/or programmable logic device that controls a power drive unit (42) (see Figure 1) as needed to control position, speed, and/or torque.  As to the power drive unit (42), it is a circuit to connect to and covert fixed DC voltage into a controlled voltage to permit the harmonic drive transmission (12) to run at a variable speed and/or torque in either direction [column 4, lines 24-35]. 
According to Kristjansson, a control signal from a proper operator control unit (46) is inputted to the control logic unit (30).  The control logic unit (30) receives signals from both the input encoder (26) and the output encoder (34), making performance analysis and comparisons therebetween.  Moreover, the control logic unit (30) governs the power drive (42) and AC/DC converter (43) to regulate the electric motor (14).  Alignment and matching of the performance signals between the output encoder (34) and the input encoder (26) permits the rotary drive (10)
to have a power output from the harmonic drive transmission (12) which is torque controllable, speed controllable, and “positionally” governable to about 3-arc seconds of accuracy.  Be advised that the output encoder (34) is preferably arranged as close to an output bearing (47) on the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have replaced the rotary drive of each of the rotary axes (I-VII) of the kinematic structure (1, 2) of Kranz with the rotary drive (10) and associated appurtenances of Kristjansson, so as to provide the advantage of high precision rotational output control to each rotary axis (I-VII).  Thus, each of the rotary axes (I-VII) of the modified kinematic structure (1, 2) of Kranz is equipped with two encoders, the two encoders being the input (26) and output encoders (34) of Kristjansson.  Thus, two encoders (26, 34) are associated with each of the first (I) and second axis of rotation (IV) of said articulated structure.  
Please note that the input encoder (26) disclosed by Kristjansson will herein after be referred to as the “first encoder (26)” whereas the output encoder (34) disclosed by Kristjansson will herein after be referred to as the “second encoder (34).”  In use, the first encoder (26) and the second encoder (34) “do not have the same functions.”  This is because, the first encoder’s (26) functions are associated with the input side/input shaft (16), while the second encoder’s (34) functions are associated with the output side/output shaft (36).  Note that the first encoder (26) and the second encoder (34) can each measure speed and position of its associated shaft (16, 36) [column 2, line 55 – column 3, line 30].  Thus, in the modified kinematic structure (1, 2) of Kranz, for the rotary axis (I-VII) associated therewith, the first encoder (26) is measuring at least speed and the second encoder (34) is measuring at least position.   


Kranz/Kristjansson though, does not teach “the second encoder for measuring the position comprises, for at least one arm, a rod sliding in a sheath and able to measure an angular position of the other end of the at least one arm.”
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Kranz/Kristjansson so as to produce the present invention as set forth in independent claim 1.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claim 1.
With regards to method claim 18.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722